 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contract in question, I would be inclinedto go alongwith themajority, but here, asin all casesinvolving contract bar, the Boardmust balancethe right of employees to selecta bargaining representa-tive against the desirability of maintaining stability in labor rela-tions.The petition for decertification in this case is supported bythe great majority of the employees in the unit.The right of theseemployees to an election is, I believe, far too important and funda-mental to be denied on themere basisof the apparent authority of theUnion's representatives to sign the contract.Moreover, the Boardcannot stop short of obtaining all the facts necessary to arrive at afair decision in contract-bar cases on the ground that to do so wouldbe to inject itself into the internal operationsof a union,particularlywhere, as here, that would involve nomorethan the interpretationand application of the Union's constitution.There is, certainly,nothing so privilegedor soconfidential about a union's constitutionthat the Board ought not to interpret and apply it, where such actionis necessary to promote and to protect the rights of employees underthe Act.It is likewise true that a contract can scarcely be said to achievesuch stability in laborrelationsthat it should operateas a barwhere,as here, the contract was executed by the Employer and the Unionwith knowledge that it had been disapproved by the members of theUnion as was their right under the Union's constitution.'Accordingly, for the reasons stated above, I would find that the1954 contract is not a bar.MEMBER LEEroM took no part in the consideration of the aboveDecision and Order.6 See my dissent inMidland Rubber Corporation,108 NLRB 930.Owens-Illinois Glass Company, PetitionerandAmerican FlintGlassWorkers' Union of North America,and its Local 700,AFLandGlass Bottle Blowers'Association of the United Statesand Canada,AFL, and its Local59.1Case No. 8-ISM-114.April15,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Edward A. Grupp,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.1 The Unions are herein called Flints and GBBA, respectively112 NLRB No. 15. OWENS-ILLINOIS GLASS COMPANY173Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Murdock, Peterson, andRodgers].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizaations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer seeks a determination of the bargaining representa-tive of the hourly paid employees in the forming department of itsToledo, Ohio, plant. Flints and GBBA, each of which represents onehalf of the forming department of 240 employees, request the Boardto dismiss the petition on the ground that no question concerningrepresentation exists within the meaning of Section 9 (c) (1) (B)of the Act as neither union has demanded recognition as bargain-ing representative of all forming department employees, and neitherclaims to represent a majority of the employees in the unit whichthe Employer asserts is appropriate. In addition, each maintainsthat the employees which it represents perform operations requir-ing different skills from those of the other union and that, therefore,a unit comprising all forming department employees is inappropriate.The Employer asserts that the unit set forth in the petition is appropri-ate on either a craft or departmental basis, that the contractual unitspresently represented by Flints and GBBA are inappropriate, andthat a question concerning representation exists by virtue of the de-mands of the unions for contract renewal in the portions of the form-ing department which they represent, which, when considered to-gether, amount to a demand to represent all the employees in thedepartment.The Employer manufactures glass products at plants locatedthroughout the United States.At its Toledo, Ohio, plant, the onlyone involved in this proceeding, its products are, among other things,glass tumblers and stemware.These are manufactured by the useof automatic glassmaking machines which transform molten glassinto a finished product.All automatic machines are located in aseparate plant area called the forming department. In 1935, whenthe Employer produced only tumblers in the forming department,it recognized GBBA as representative of all the department's em-ployees.In 1938, however, it commenced to manufacture stemwarein addition to tumblers.At that time, Flints demanded and receivedrecognition as representative of those employees who produced stem- 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDware.Collective bargaining was conducted with GBBA and Flintseach representing a segment of employees in the forming departmentuntil 1946. In that year, the Employer, Flints, and GBBA executeda "temporary" agreement whereby each union assumed jurisdictionover one-half of the machines and employees in the forming depart-lnent.An imaginary line was thereupon drawn through the depart-ment separating those employees represented by Flints from thoseof GBBA. Bargaining has continued on this basis since that time,the most recent contracts having been executed in September 1953effective for 1 year.The contracts commence and end on the samedate.Throughout the years GBBA has bargained with the Em-ployer on an individual basis while Flints has bargainedon an asso-ciationwide basis.2 Both GBBA and Flints are seeking new contracts.Neither contends that the recently expired contracts constitute a barto the instant petition.Evidence was introduced by the Employer designed to show thatthe Flints claimed to represent all of the forming department em-ployees prior to the 1946 agreement, and continued to press its demanduntil the date of the hearing. It introduced letters from Flints oneof which, dated December 2, 1952, states in part as follows:I wish to state that the question involved in the subject matterpresented in your letter dates back to 1935, when in a spirit ofcooperation, the American Flint Glass Workers' Union of NorthAmerica temporarily agreed to permit the Automatic MachineOperators at the Libbey Glass Factory to be taken over by theGlass Bottle Blowers' Association of the United States andCanada in accordance with the request of the Libbey Glass Com-pany and an agreement between the late Mr. T. Rowe, PresidentJames Maloney and President M. J. Gillooley.That was doneby President Gillooley in the very best of faith.However, when the general situation changed and the AmericanFlint Glass Workers' Union of North America renewed its activi-ties toward extending its organization to embrace all workersperforming miscellaneous operations, including Automatic Ma-chine Operators in the industry, over which it exercises verydefinite jurisdiction, as provided for by its charter, issued by theAmerican Federation of Labor, its efforts to regain the AutomaticMachine Operators at the Libbey plant were obstructed by theGlass Bottle Blowers Association of the United States andCanada.2 Flints has bargained with the National Association of Manufacturers of Pressed andBlown Glassware for the forming department employees represented by it Its contractis entitled rules and wages for miscellaneous division machine plants,and is signed by avice president of the International for the Union and by the secretary of the Associationfor the Association. OWENS-ILLINOIS GLASS COMPANY175There is a long record of that which followed, including themeeting held in the Commodore Perry Hotel, Toledo, Ohio, onNovember 7, 1946. Since that meeting,repeated attempts havebeen made to have the Glass Bottle Blowers and the Libbey GlassCompany management concede these Automatic Machine Oper-ator,s to the American Flints Glass Workers' Union of NorthAmerica, as was agreed to and very definitely understood whenthe original agreement was made back in 1935and which we haveheretofore referred to.Certainly the officers of the American Flint Glass Workers'Union of North America have been very reasonable andcon-sistent in their endeavors to regain to our membership these Auto-matic Machine Operators during these several years.[Emphasissupplied.]On January 22, 1953, Flints again wrote to the Employer as follows :We again call attention to the fact that, in view of all of thecircumstances from the beginning of the question, members oftheAmerican Flint Glass Workers' Union of North Americashould be recognized and employed in all operations connectedwith the production and processing of ware from AutomaticMachines.We assumed a most liberal attitude in the meeting ofNovember 7, 1946, by which the issue, up to that time was, atleast temporarily, taken care of, and,in consideration of that, itseems to us that the Glass Bottle Blowers Association of theUnited States and Canada should, not only be agreeable to con-ceding the operation of this new unit in question, but should con-cede to the American Flint Glass Workers' Union all productionunits on the furnace with which they are connected.[Emphasissupplied.]We have held that a union may withdraw its claim to representa-tion once made by its subsequent conduct, by statements made at thehearing, or even after the Board has issued its decision and directionof election 9 but that such disclaimer, if it is to be recognized, must beclear and unequivocal and not inconsistent with its acts.4Thus, whilethe unions involved herein state that they desire to continue to act onlyas representative of the segment of employees whom they presentlyrepresent and not of employees of the entire forming department, atleast Flints has maintained a continuing interest in representing allthe employees in the forming department. Such interest is shown,not only by the correspondence of Flints, referred to above, but alsoby the continued representation demands made by both Flints ands Coca-Cola BottlingCompany of Walla Walla, Washington,80 NLRB 1063.4McAllisterTransfer, hte.,105 NLRB 751 ,The Johnson Bros FurnitureCo , 97 NLRB246. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDGBBA throughout the years whenever the Employer has attemptedchanges in forming department operations.It is, therefore, clear that Flints at least (if not GBBA also) byits conduct has sought to represent all the employees in the formingdepartment, and, while acquiescing in the 1946 "temporary" agree-ment, has nevertheless continued to press its demands to representallthe employees in the unit which the Employer asserts isappropriate.Accordingly, we find that Flints has requested recognition as repre-sentative of employees in a unit substantially in conformity with thatset forth in the petition and that a question concerning representationexists within the meaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.'4.The appropriate unit :The Employer seeks a unit consisting of all hourly paid formingdepartment employees as described below.Flints and GBBA assertthat the unit is inappropriate.They point to a history of bargainingon a separate basis for approximately 20 years and contend that theBoard should not disturb such a long period of uninterrupted bar-gaining.They also assert that the employees represented by each ofthem possess distinct and dissimilar craft skills, thereby furthermilitating against the appropriateness of a single departmental unit.As previously stated, the Employer contends that the unit sought byit is appropriate on either a craft or departmental basis.Since 1935, the Employer has maintained a forming department ina separate area of the Toledo plant. From its original tumbler-producing operation it has expanded into a tumbler and stemware op-eration.At the present time the Employer operates 17 productionlines utilizing 240 employees in various categories. It appears thatin 1946, pursuant to the "temporary" agreement, the forming depart-ment operations and employees were arbitrarily divided among theFlints and GBBA, with each union thereafter, and at the present time,exercising jurisdiction over half of the forming department employeesseparated by an imaginary line.The forming department is physically separated from the produc-tion and maintenance departments, is separately supervised, and itsemployees are not interchanged with employees of the other depart-ments.On the GBBA side of the arbitrary line of jurisdictional de-marcation, there are 12 head operators, 32 machine operators, 49 burn-off feeders, and 8 take-out boys; 6 Flints represents 12 head operators,36 machine operators, and 72 transfer boys.The head operators andmachine operators are highly skilled journeymen.Regardless of the5 SeeAndrews Industries, Inc,105 NLRB 946.6At the time of the hearing, 19 employees in the latter two classifications were onfurlough OWENS-ILLINOIS GLASS COMPANY177union by which they are represented or whether they produce tum-blers or stemware, the operators possess the same basic skills, operatethe same or similar machines, and perform comparable duties. Burn-off feeders and take-out boys in the GBBA sector perform duties simi-lar to transfer boys in the Flints area in feeding ware into machinesand transferring it between machines. It is from these classificationsthat employees are selected to undergo apprenticeship training to be-come operators. It would thus appear that, bargaining history aside,a single unit of forming department employees rather than two sepa-rate groupings of employees in the department would alone be ap-propriate, for together these employees constitute a functionally dis-tinct and homogeneous group with interests separate and apart fromthose of other employees.'Although bargaining history is a factor which will be consideredin determining the appropriateness of a unit, it is not a conclusivefactor.We do not believe in view of the facts herein that the historyof bargaining justifies the recognition of two separate units within theforming department.They find no warrant in any of the customaryfactors relevant to determining appropriate units.They were con-stituted only as a device to attempt an accommodation of the conflict-ing jurisdictional claims of the two unions."Likewise, we do not believe the history of bargaining between theEmployer and Flints on an associationwide basis covering members ofFlints in the forming department is a controlling factor.We haveheld that notwithstanding what an employer's previous bargaininghistory may have been, he may withdraw from a multiemployer unitby evincing his intent to pursue an individual course? Such intenthas been shown in this matter by the filing of the petition and the ab-sence of any claim, that an associationwide unit should be determinedappropriate.Accordingly, on the basis of the record herein, we find that the fol-lowing unit is appropriate for the purposes of collective bargaining :All hourly paid employees in the forming department of the Em-ployer's Toledo, Ohio, plant, including head operators, machine oper-ators, apprentices, burnoff feeders, take-out boys, and transfer boys,but excluding all other employees and supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]MEMBER RODGERS, dissenting in part :I do not agree with the majority decision to the extent that it wouldmerge the employees in the two historical units comprising the form-7 CfHock, Judson, Voehrtnger Company of worth Carolina, Inc.,110 NLRB 437.8 SeeAnheuser-Busch, Inc,102 NLRB 8009YorkTransfer d Stoi ageCo , 107 NLRB 139 178DECISIONS OF, NATIONAL LABOR RELATIONS BOARDing department into a single, overall unit, without affording the em-ployees in each group an opportunity to register their desires in thematter.I believe that this decision represents an unwarranted de-parture from existing, well-established Board policy.Since 1935, GBBA has represented the employees in the forming de-partment engaged in the production of tumblers. Since 1938, whenthe Employer began the manufacture of stemware in its forming de-partment, Flint has served as the bargaining representative of the em-ployees engaged in that operation.10At least since 1946, the unionshave represented their respective groups under written contracts.Theemployees represented by the -unions constitute well-defined skilledgroups, between which there is no interchange.Each group has itsown apprenticeship program.In the face of the above facts, and notwithstanding the readiness ofGBBA and Flint to continue to represent separately the historicalunits, the majority herein holds that a single unit of forming depart-ment employees is alone appropriate.As already indicated, I amunable to reconcile this holding with the Board's long-standing policyin cases such as this which precludes the inclusion of a group of em-ployees, who have previously enjoyed separate representation, into abroader unit, without first ascertaining their desires on the question."It would appear that my colleagues' failure to adhere to this policy inthe instant case, or even to expressly acknowledge its existence, stemsfrom a belief on their part that neither of the historical units was en-dowed with any of the characteristics of an appropriate unit underBoard principles at the time of its creation or has since acquired suchcharacteristics.But, as the Board again had occasion to point outrecently,12 voting groups have for a long time been accorded theprivilege of self-expression merely because they had engaged in andwished to continue collective bargaining, albeit on the basis of an inap-propriate unit.1310 The so-called"arbitrary"or "imaginary"line drawn in 1946 served only to confirmthe unions'existing representative status in the tumbler and stemware production groupsIt is significant that in about 1948,when a stemware production machine was installedon the GBBA side of the line,Flint was recognized by the Employer as the exclusive rep-resentative of the employees assigned to that machine"Long Electric Sign Go, et at,109 NLRB 770Pennsylvania Electric Company,110NLRB 1078>The Zia Company,108 NLRB 1134, as modified in 109 NLRB 312 and 862.13 See for example,WesternElectric Co, Inc,98 NLRB 1018, which is discussed in foot-note 8 of the Zia decision,and the following cases:Long Electric Sign Co,et at, supra,where the Board refused to include painters(who were not found to be craftsmen) in a pro-duction and maintenance unit without a self-determination election;New Jersey BrewersAssociation,92 NLRB 1404,where the Board refused to merge firemen and oilers withengineers to torm a powerhouse unit, without first affording the firemen and oilers anopportunity to express their desires;JR. Reeves&A. Teichert&Sons, Inc,89 NLRB 54,where the Board refused to expand a unit of mechanics to include other mechanics, whoseduties did not appear to be notably different,without a self-determination election ; andIllinoisCitiesWaterCompany,87 NLRB 109,where the Board held that certain physicalemployees could not be merged with laborers,without a self-determination electionTheself-determination elections directed in all these cases were deemed necessary merely because PLASTIC MOLDING CORPORATION179Under all the circumstances, I am persuaded that Board policy dic-tates that the employees in the historical contract units should not bemerged into a single bargaining unit without first determining theirdesires in the matter. I would, therefore, conduct such self-determi-nationelections among those employees.the employees concerned had a separate history of bargainingAnd, in view of the con-trolling weight which my colleagues attached to their finding that the existing units in thiscase"were constituted only as a device to attempt an accommodation of the conflictingjurisdictional claims of the two unions,"it is particularly noteworthy that the decisionin theIllinois CitiesWater Companycase affirmatively indicates that conflictingjurisdic-tional claims of the two unions involved therein brought about the creation of the sepa-rate bargaining groups of laborers and other physical employees.Plastic Molding Corporationand J.G.Cavanaugh,PetitionerandLocal 412, United Rubber, Cork,Linoleum&PlasticWorkersof America,CIO.Case No. O-RD-W1. April 15, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Meyer G.Reines, hearingofficer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.The Union contends that the petition herein should be dismissed be-cause the Petitioner is a supervisor and also because he was assistedby a supervisor in filing the petition.We findno merit inthe conten-tion.As hereinafter found under paragraph numbered 4, PetitionerCavanaugh is not a supervisor.As to the allegedassistance fromSupervisor Berls, the record only shows that the Petitioner "discussedit [the petition] with him" and asked him where to get the petition.In these circumstances, we do not believe that the Petitioner, in filingthis petition, acted at the behest of the Employer's supervisor.'Ac-cordingly, we deny the Union's motion to dismiss the petition in thisproceeding.Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithinthe meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion, currently recognized by the Employer as the exclusive bar-gaining representative of the production and maintenance employeesof the Employer, is no longer the exclusive bargaining representativeas defined in Section 9 (a) of the Act.3.A question affecting commerce exists concerning the represen-tation of the employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.iMooreDrop Forging Company,108 NLRB 32.112 NLRB No. 35.300028-56--vol. 112-13